                                  CERTIFICATE OF SERVICE

        The undersigned certifies that I caused the attached Response to Debtors’ Motion for Sanctions to

be served by mailing a copy to each person to whom it is directed, by email to Counsel for Debtors James

Magee, and depositing same in the U.S. mail at 29 N. Wacker Drive, Chicago, Illinois 60606, with proper
                                                                                 9/15/2020
postage prepaid, or via electronic mail as indicated, at or before 5:00 P.M. on __________________.



                                                   /s/ Diana Perez
                                                   Attorney for STUDENT LOAN SOLUTIONS, LLC
MARKOFF LAW LLC
Attorney for STUDENT LOAN SOLUTIONS, LLC
29 N. Wacker Drive # 1010
Chicago, IL 60606
Tel. (312) 698-7300 - Fax. (312) 698-7399
service@markofflaw.com
                          IN THE UNITED STATES BANKRUPTCY COURT

                             NORTHERN DISTRICT OF ILLINOIS (Chicago)



In re the matter of:                                              CASE NO. 09 - 37631

    BRYAN SCHMIDT AND                                             CHAPTER 7

    RHIANNON SCHMIDT                                              JUDGE GOLDGAR

                Debtor(s).

      CREDITOR STUDENT LOAN SOLUTIONS, LLC RESPONSE TO DEBTORS’
                                    MOTION FOR SANCTIONS
        NOW COMES STUDENT LOAN SOLUTIONS, LLC, creditor and respondent (hereinafter
“Creditor”), by and through its attorneys, Markoff Law LLC, responds to the Debtors’ BRYAN
SCHMIDT AND RHIANNON SCHMIDT, which is set forth verbatim below, as follows:
            1. The subject matter of the Creditor’s Motion for Sanctions (hereinafter “Motion”)
        concerns a loan that has been in default since May 2010 where Debtors have failed to make a
        single payment.
            2. On March 12, 2008 Creditor’s assignor loaned Debtors $28,510.00 (the “Student Loan”)
        to pay for tuition at Triton College for the Spring academic semester. The Student Loan was
        memorialized by that certain Education Maximizer Continuing Education Loan (the “Loan
        Agreement”) which Debtors executed on March 4, 2008, a true and complete copy of which is
        attached hereto as Exhibit A.
            3. According to the terms of the Loan Agreement, Debtors were required to repay the loan
        in monthly installments of $335.54 beginning April 12, 2010 until paid in full, with interest
        accruing at a rate of 9.993%. Id.
            4. Debtors defaulted on the account by failing and refusing to make a single payment, which
        default continues.
            5. on October 9, 2009, Defendants filed for Chapter 7 bankruptcy (hereinafter the
        “Bankruptcy Action”) and received a discharge of all dischargeable debts on January 5, 2010. See
        Motion, Ex.1 [Dkt.22 and 23].
            6. On July 29, 2019, Creditor sued Debtors for breach of the Loan Agreement in the Circuit
        Court of Lake County under Case Number 19 AR 561, entitled _ STUDENT LOAN
        SOLUTIONS, LLC v. BRYAN SCHMIDT AND RHIANNON SCHMIDT (hereinafter the
        “Underlying Litigation”).
         7. On December 11, 2019, Debtors filed a Motion to Dismiss the Underlying Litigation on
     the basis that the Debtors’ discharge in the Bankruptcy Action precluded the Underlying
     Litigation. This motion has not been adjudicated. Nor has any briefing schedule been set.
         8. On February 13, 2020, Debtors successfully petitioned to reopen the Bankruptcy Action
     in order to file a motion for violation of the discharge injunction.
         9. Debtors have now filed Motion for Sanctions against Creditor claiming Creditor has
     violated Section 524(a) of the United States Bankruptcy Code by attempting to collect debt in
     state court.
                                            ARGUMENT

The Creditor Did Not Violate the Discharge Injunction Because the Bankruptcy Action Did Not
                         Discharge the Student Loan as a Matter of Law

         10. 11 U.S. Code § 523(a) sets forth the types of debts that are not dischargeable in a
     bankruptcy action. Pertinent here is §8, which states: “unless excepting such debt from discharge
     under this paragraph would impose an undue hardship on the debtor and the debtor's dependents,
     for- (A) (i) an educational benefit overpayment or loan made, insured, or guaranteed by a
     governmental unit, or made under any program funded in whole or in part by a governmental unit
     or nonprofit institution; or (ii) an obligation to repay funds received as an educational benefit,
     scholarship, or stipend; or (B) any other educational loan that is a qualified education loan, as
     defined in section 221(d)(1) of the Internal Revenue Code of 1986 [26 USCS § 221(d)(1)],
     incurred by a debtor who is an individual;”
         11. A tuition account/balance incurred by a student as a result of an educational service
     provided and accepted by the student, such as the Student Loan does not fall within the statutory
     exceptions of Section 523(a)(8) because it is not a 'qualified education loan'.
         12. In order for a student loan to constitute a “qualified education loan” and be subject to a
     Chapter 7 discharge, a debtor must affirmatively demonstrate that its repayment would impose
     undue hardship on the debtor and her dependents by commencing an adversary proceeding in the
     bankruptcy court where the court makes such a finding. In Re Engen, 561 B.R. 523, 531 (Bankr.
     D. Kan. 2016). If the debtor does not file an adversary proceeding and simply receives a standard
     discharge under 11 U.S.C. § 727, a student loan will not be discharged.
         13. In defining a “student loan” (not subject to discharge), Section 221(d)(1) of the
     Bankruptcy Code incorporates the Internal Revenue Code’s definition: “a qualified education
     loan incurred solely to pay qualified education expenses, which include costs of attendance at a
     qualified educational institution.” 26 U.S.C.A. Section 221, I.R.C. Section 221(d)(1).
          14. Here, the Student Loan meets the Bankruptcy Code’s definition of non-dischargeable
      student loan. The terms of the Loan Agreement are clear that the loan an educational loan within
      the purview of Section 523(a)(8)(i) of the Bankruptcy Code. Specifically, in executing the Loan
      Agreement, Debtors affirmed that “the loan is an educational loan” and certified that “it will be
      used only for costs of attendance at the School.” Ex. A, ¶L(12). Debtors further acknowledged
      that the Student Loan was “subject to the limitation of the dischargeability in bankruptcy
      contained in Section 523(a) (8) of the United States Bankruptcy Code because either or both of
      the following apply: a) this loan was made pursuant to a program funded in whole or in part by
      The Education Recourses Institute, Inc. (“TERI”) a non-profit institution, or (b) this is a qualified
      education loan as defined in the International Revenue Code. This means that if, in the event of
      bankruptcy, my other debts are discharged, I will probably still have to pay this loan in full.” Id.
          15. Moreover, the Debtors failed to bring an adversary action in the Bankruptcy Action in
      order to declare the Student Loan dischargeable. Nor did the Bankruptcy Court ever make a
      finding that the loan’s repayment would impose an undue hardship on the Debtors. See
      Bankruptcy Action Docket, generally.
          16. Since the Student Loan is non-dischargeable as a matter of law and in fact was not
      discharged in the Bankruptcy Action, the Creditor was entitled to pursue a claim for breach of the
      Student Loan Agreement in the Underlying Action. Indeed, the Court in the Underlying Action
      has never ruled otherwise. Debtors’ Motion for sanctions should be denied and these proceedings
      closed in order for Creditor to resume its prosecution of the Underlying Action.
WHEREFORE, STUDENT LOAN SOLUTIONS, LLC prays for an entry of an order as follows:
      A. Debtors’ Motion for Sanctions is DENIED;
      B. Discharge Order of 01/05/2010 to stand, and this case is closed; and
      C. Any such other relief as is just and equitable.



                                                         STUDENT LOAN SOLUTIONS, LLC

                                                         By: /s/ Diana Perez
                                                            One of its Attorneys

MARKOFF LAW LLC
Attorneys for STUDENT LOAN SOLUTIONS, LLC
29 N. Wacker Drive # 1010
Chicago, IL 60606
Tel. (312) 698-7300 - Fax. (312) 698-7399
service@markofflaw.com
